 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Marymount Hospital, Inc. and Truck Drivers erhood of Teamsters, AFL±CIO. Case 8±CA± 29048 July 18, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Pursuant to a charge filed on May 20, 1997, the General Counsel of the National Labor Relations Board issued a complaint on May 29, 1997, alleging 
that the Respondent has violated Section 8(a)(5) and 
(1) of the National Labor Relations Act by refusing the 

tification in Case 8±RC±15397. (Official notice is 
taken of the ``record'' in the representation proceeding 
as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in 
plaint. tion for Summary Judgment. On June 23, 1997, the 
Board issued an order transferring the proceeding to 
the Board and a Notice to Show Cause why the motion 

ent filed a response. Ruling on Motion for Summary Judgment In its answer and response the Respondent admits its 
tification on the basis of its objections to the election 
in the representation proceeding. All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to 

viously unavailable evidence, nor does it allege any 
special circumstances that would require the Board to 

ceeding. We therefore find that the Respondent has not 
raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 

ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a not-for-prof-
ness in Garfield Heights, Ohio, has been engaged in 
the operation of an acute care hospital. Annually, the 
Respondent, in conducting its business operations, de-

chases and receives goods valued in excess of $50,000 
directly from points outside the State of Ohio. We find 
merce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held July 25, 1996, the Union 
lective-bargaining representative of the employees in 
the following appropriate unit: 
spondent, including electricians, lead painter, 

dener, gardeners, power plant mechanics, firemen 
(boiler operators), stationary engineers and clinical 
equipment technicians, but excluding all manage-
rial employees, the plant operations supervisor, 

eral maintenance and all office clerical employees, and professional employees, guards and super-
ees of the Respondent. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since April 21, 1997, the Union has requested the Respondent to bargain, and, since May 7, 1997, the 

stitutes an unlawful refusal to bargain in violation of 
Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after May 7, 1997, to bargain with the Union as the exclusive collective-bargaining 
representative of employees in the appropriate unit, the 

fecting commerce within the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 323 NLRB No. 219 VerDate 08-MAY-96 05:46 Jul 31, 1997 Jkt 000000 PO 00000 Frm 00001 Fmt 0610 Sfmt 0610 O:\GPOBV\V323.219 nlrb01  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union 
derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Marymount Hospital, Inc., Garfield Heights, Ohio, its officers, agents, successors, and as-signs, shall 1. Cease and desist from (a) Refusing to bargain with Truck Drivers Union, tive of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
spondent, including electricians, lead painter, dener, gardeners, power plant mechanics, firemen (boiler operators), stationary engineers and clinical equipment technicians, but excluding all manage-
rial employees, the plant operations supervisor, eral maintenance and all office clerical employees, 
and professional employees, guards and super-ees of the Respondent. (b) Within 14 days after service by the Region, post at its facility in Garfield Heights, Ohio, copies of the attached notice marked ``Appendix.''1 Copies of the 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a notice, on forms provided by the Regional Director for spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps 
tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since May 20, 1997. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. July 18, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Truck Drivers Union, Local No. 407 a/w International Brotherhood of 
Teamsters, AFL±CIO as the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on VerDate 08-MAY-96 05:46 Jul 31, 1997 Jkt 000000 PO 00000 Frm 00002 Fmt 0610 Sfmt 0610 O:\GPOBV\V323.219 nlrb01  MARYMOUNT HOSPITAL, INC. 3 terms and conditions of employment for our employees employees, the plant operations supervisor, the in the bargaining unit: life safety coordinator, the supervisor of general All skilled maintenance employees of the Em-maintenance and all office clerical employees, and ployer, including electricians, lead painter, paint-professional employees, guards and supervisors as•ers, general maintenance persons, lead gardener, defined in the Act and all other employees of the•gardeners, power plant mechanics, firemen (boiler Employer.•ment technicians, but excluding all managerial MARYMOUNT HOSPITAL, INC.•VerDate 08-MAY-96 05:46 Jul 31, 1997 Jkt 000000 PO 00000 Frm 00003 Fmt 0610 Sfmt 0610 O:\GPOBV\V323.219 nlrb01 